7. Public access to European Parliament, Council and Commission documents (
rapporteur. - Mr President, I was given a mandate by the House to enter into negotiations with the other institutions on this important dossier. Sadly, I have to report that the negotiations have not been productive, and therefore I am recommending to the House today that we do not vote and that we refer the decision on this important dossier to the next Parliament, when I expect the Commission to produce a new proposal in the autumn of this year.
Member of the Commission. - Mr President, the Commission takes note of the decision of Parliament to postpone the vote on the legislative resolution accompanying Mr Cashman's report until the next parliamentary term. While fully respecting Parliament's decision, the Commission is not convinced that the vote closing Parliament's first reading would tie the hands of the next Parliament. Therefore, the Commission will reconsider its proposal only after the two branches of legislative authority have adopted their positions, but intends to continue to pursue a constructive dialogue with both institutions in the mean time and confirms its willingness to seek a compromise with Parliament and the Council.
rapporteur. - Mr President, I think that illustrates why it is extremely important that the next Parliament exercises every single prerogative that it has. A dialogue means that each institution has to listen. So far, neither of the institutions is listening to Parliament. For that reason, we should not take the vote and we should fully empower the next Parliament.
(Applause)
I am not sure whether congratulations are in order for Mr Cashman. Yes? Then we congratulate him.